—Appeal from a judgment of the County Court of Washington County (Hemmett, J.), rendered July 23, 1991, convicting defendant upon his plea of guilty of the crime of promoting prison contraband in the first degree.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Accordingly, the judgment should be affirmed and defense counsel’s application for leave to withdraw granted.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.